PD-1234-15
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                       Transmitted 9/22/2015 2:11:00 PM
                                                                         Accepted 9/22/2015 2:35:27 PM
                                  No. PD-1234-15                                         ABEL ACOSTA
                                                                                                 CLERK
                       (Court of Appeals No. 05-14-00483-CR)



                                        IN THE

                         COURT OF CRIMINAL APPEALS

                                      OF TEXAS


September 22, 2015
                                   JUSTIN COOK,
                                                             Petitioner,

                                           v.

                               THE STATE OF TEXAS




              MOTION TO EXTEND TIME TO FILE
            PETITION FOR DISCRETIONARY REVIEW



                 On discretionary review from the Court of Appeals
                          Fifth District of Texas at Dallas




 TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       JUSTIN COOK, Petitioner, pursuant to TEX.R.APP.P. 68.2(c), respectfully

 moves the Court to extend the time for filing a petition for discretionary review until

 22 September 2015, and for cause represents as follows:
      1. Deadline for filing Petition for Discretionary Review. A petition for

discretionary review was due to be filed on 17 September 2015.

      2. Length of Extension Sought. The Petitioner seeks an extension of time for

filing a petition for discretionary review to and including 22 September 2015.

      3. Basis of Request for Extension.         The Petitioner has requested the

undersigned counsel to prepare and file a petition for discretionary review in this

case. The undersigned counsel has not been able to prepare and file a petition for

discretionary review in this case due primarily to the undersigned’s hospitalization

and treatment for myelodisplastic syndrome, with which he was diagnosed in early

September, coupled with the undersigned’s preparation during the past month of a

brief in McCauley v. State, pending in the Dallas Court of Appeals and a motion for

rehearing in Bucaro v. State, pending in the Fort Worth Court of Appeals.

      The treatment being administered to the undersigned for the myelodisplastic

syndrome consists of seven days of chemotherapy (Vidaza) every twenty-eight days,

the consequence of which is extreme fatigue for a period of two weeks.

      The undersigned counsel has prepared a petition for discretionary review in this

case and e-filed it on 18 September 2015 along with a request to extend the time for

filing the petition until 18 September 2015.

      The undersigned counsel has been advised by the Court that an extension of

time until 22 September 201 - the day on which the petition was accepted - must be

filed. Accordingly, this extension of time is being filed to seek an extension of time

within which to file a petition for discretionary review until 22 September 2015.


                                         -2-
      4. Previous Extensions Granted. No previous extensions for filing a petition

for discretionary review have been requested or granted.

      5. Identity of Court of Appeals. This case was appealed to and decided by

the Court of Appeals for the Fifth District at Dallas.

      6. Case Number and Style in Court of Appeals. This case was styled Justin

Cook v. State of Texas in the Court of Appeals and bore No. 05-14-00483-CR.

      6. Date of Judgment of Court of Appeals. The judgment of the Court of

Appeals was rendered on 9 June 2015 and a timely-filed motion for rehearing was

denied on 18 August 2015.

      7. Identity of Trial Court. County Criminal Court No. 9 of Dallas County,

Texas, Hon Peggy Hoffman presiding.

      8. Date of Trial Court’s Judgment. 21 April 2014..

      9. Style and Case Number in Trial Court. State v. Justin Cook, No. MA12-

46238-K.

      Wherefore, the Petitioner prays that the time for filing a petition for

discretionary review in this case be extended to and including 22 September 2015.




                                          -3-
                                                Respectfully submitted,

                                                /s/   Melvyn Carson Bruder


                                                MELVYN CARSON BRUDER

                                                       TSB 03241000
                                                       6440 North Central Expressway
                                                       516 Turley Law Center
                                                       Dallas, Texas 75206
                                                       214.987.3500
                                                       214.987.3518 (FAX)
                                                       melvyn@melvynbruderlaw.com

                                                Counsel for Petitioner



                         CERTIFICATE OF SERVICE

       This is to certify that on 22 September 2015 a true and correct copy of the
foregoing motion was served upon counsel of record for the State of Texas and upon
the State Prosecuting Attorney via first class United States mail, postage prepaid, in
Dallas, Texas.

                                       /s/     Melvyn Carson Bruder


                                                MELVYN CARSON BRUDER




                                         -4-